Exhibit 24.1 Power of Attorney Each director and/or officer of The Laclede Group, Inc. whose signature appears below appoints S. Sitherwood, M. D. Waltermire, M. C. Darrell and M. C. Kullman and each of them severally, his or her true and lawful attorney-in-fact and agent to execute in his or her name, place and stead, in any and all capacities, any and all amendments (including post-effective amendments) to the registration statement on Form S-8, Registration No. 333-157367 for The Laclede Group, Inc. Restricted Stock Plan for Non-Employee Directors and to file the same with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes, as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agents or any of them may lawfully do or cause to be done by virtue hereof. SIGNATURES Name Title Date /s/S. Sitherwood President and Director January 26, 2012 (S. Sitherwood) /s/M. D. Waltermire Chief Financial Officer January 26, 2012 (M. D. Waltermire) /s/A. W. Donald Director January 26, 2012 (A. W. Donald) /s/ E. L. Glotzbach Director January 26, 2012 (E. L. Glotzbach) /s/A. V. Leness Director January 26, 2012 (A. V. Leness) /s/W. S. Maritz Director January 26, 2012 (W. S. Maritz) /s/W. E. Nasser Director January 26, 2012 (W. E. Nasser) /s/B. D. Newberry Director January 26, 2012 (B. D. Newberry) /s/J. P. Stupp, Jr. Director January 26, 2012 (J. P. Stupp, Jr.) /s/M. A. Van Lokeren Director January 26, 2012 (M. A. Van Lokeren)
